DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 13 and 17 are objected to because of the following informalities:
(claim 1, line 9) “a second pathway fluidically coupled to the second pathway” should be changed to “a second pathway fluidically coupled to the stationary auger”.
(claim 13, line 5) “the intake port” should be changed to “the intake”.
(claim 17, line 1) “wherein at least one of the fluid mover” should be changed to “wherein the fluid mover”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the pump" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear, based on the claim Clarification is needed.
Claim 11 recites the limitation "the pump" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear, based on the claim language, whether applicant is referring to the fluid mover in claim 9, or introducing an additional fluid mover.  Clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 11-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Branstetter (6,113,675).
As concerns claim 8, Branstetter shows a method of separating a fluid into a plurality of phases comprises: receiving at an intake (42) a fluid; flowing the fluid through a stationary auger (72) fluidically coupled to the intake (Fig. 2); inducing rotation of the fluid based, at least in part, on the stationary auger (Fig. 2; col 3, ln 20-32; col 3, 
As concerns claim 11, Branstetter shows wherein a production tubing section (44) couples to a pump (22).
As concerns claim 12, Branstetter shows wherein the gas phase is discharged through the first pathway (46) into an annulus (47) and the liquid phase is discharged through the second pathway (66) to a pump (22).
As concerns claim 13, Branstetter shows energizing a motor (24) coupled to a rotating shaft (78) disposed through the stationary auger (72); and activating a pump (22) coupled to the rotating shaft, wherein activating the pump induces flow of the fluid into the intake (Fig. 2; col 3, ln 15-22).
As concerns claim 14, Branstetter shows maintaining the stationary auger (72) in a stationary position using a sleeve (60) coupled to the stationary auger (Fig. 2).
As concerns claim 15, Branstetter shows a pump system (20), comprising: a pump (22); and a gas separator (28) coupled to the pump (Fig. 1), wherein the gas separator comprises: an intake port (42), wherein the intake port receives a fluid; a stationary auger (72) fluidically coupled to the intake port, wherein the stationary auger separates the fluid into a gas phase and a liquid phase (Fig. 2; col 3, ln 20-32; col 3, ln 62 - col 4, ln 29); a first pathway (46) fluidically coupled to the stationary auger, wherein the gas phase is directed through the first pathway (Fig. 2); and a second pathway (66) 
As concerns claim 18, Branstetter shows wherein the stationary auger (72) is coupled to a sleeve (60), wherein the sleeve maintains the stationary auger in a non-rotating position (Fig. 2).
As concerns claim 19, Branstetter shows a rotating shaft (78) coupled to a motor (24) and the pump (22), wherein the rotating shaft runs through the stationary auger (72) from the motor to the pump (Fig. 2).
As concerns claim 20, Branstetter shows wherein the gas separator further comprises a separation chamber (50) fluidically coupled to the intake port, wherein at least one of the stationary auger is disposed within the separation chamber and the separation chamber is fluidically coupled to the stationary auger (Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Branstetter alone.
As concerns claim 1, Branstetter shows a gas separator (28) for separating a downhole fluid, comprising: an intake port (42), wherein the intake port receives the downhole fluid; a stationary auger (72) fluidically coupled to the intake port (Fig. 2), wherein the stationary auger separates the downhole fluid into a gas phase and a liquid phase based, at least in part, on a rotational flow of the downhole fluid (Fig. 2; col 3, ln 20-32; col 3, ln 62 - col 4, ln 29); a fluid mover (84) fluidically coupled to the stationary auger (Fig. 2); a first pathway (46) fluidically coupled to the stationary auger, wherein the gas phase is directed through the first pathway (Fig. 2); and a second pathway (66) fluidically coupled to the stationary auger, wherein the liquid phase is directed through the second pathway (Fig. 2).  Branstetter discloses the claimed invention except for wherein the fluid mover is fluidically coupled to the intake port, and the stationary auger is fluidically coupled to the fluid mover.  It would have been an obvious matter of design choice to have fluidically coupled the fluid mover to the intake port and the stationary auger to the fluid mover, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to fluidically coupling the stationary auger to the intake port and the fluid mover to the stationary auger.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the stationary auger fluidically coupled to the intake port and the fluid mover fluidically coupled to the stationary auger because the fluid would still have been capable of being directed to the stationary auger to be separated into the gas phase and the liquid phase based on the rotational flow of the 
As concerns claim 2, Branstetter shows wherein the fluid mover (84) is coupled to a motor (24).
As concerns claim 3, Branstetter shows wherein the fluid mover comprises a rotating auger, an impeller (84), an impeller and a diffuser system or a rod lift system.
As concerns claim 4, Branstetter shows wherein a production tubing section (44) couples to a pump (22).
As concerns claim 5, Branstetter shows a separation chamber (50), wherein at least one of the separation chamber is fluidically coupled to the stationary auger and the stationary auger is disposed within the separation chamber (Fig. 2).
As concerns claim 6, Branstetter shows a sleeve (60) coupled to the stationary auger (72), wherein the sleeve maintains the stationary auger in a non-rotating position (Fig. 2).
As concerns claim 7, Branstetter shows a rotating shaft (78), wherein the rotating shaft runs through the stationary auger (72) to a pump (22).
As concerns claim 9, Branstetter shows receiving at a fluid mover (84) the fluid from the intake; forcing, by the fluid mover, the fluid at a flow rate to flow to the stationary auger (72); and wherein the rotation of the fluid is based, at least in part, on 
As concerns claim 10, Branstetter shows wherein the fluid mover comprises a rotating auger, an impeller (84), an impeller and a diffuser system or a rod lift system.
As concerns claim 16, Branstetter shows wherein the gas separator further comprises a fluid mover (84) fluidically coupled to the stationary auger (Fig. 2).  
As concerns claim 17, Branstetter shows wherein the fluid mover comprises a rotating auger, an impeller (84), an impeller and a diffuser system or a rod lift system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679